 


109 HR 2049 IH: Federal Contractor Security Act
U.S. House of Representatives
2005-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2049 
IN THE HOUSE OF REPRESENTATIVES 
 
May 3, 2005 
Mrs. Blackburn (for herself, Mr. Calvert, and Mr. Culberson) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To require certain Federal service contractors to participate in a pilot program for employment eligibility confirmation. 
 
 
1.Short titleThis Act may be cited as the Federal Contractor Security Act.
2.Requiring certain Federal service contractors to participate in pilot programSection 402(e)(1) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note) is amended by adding at the end the following:

(C)Certain Federal service contractorsThe following entities shall elect to participate in a pilot program and shall comply with the terms and conditions of such an election:
(i)A contractor who has entered into a contract with the Federal Government to which section 2(b)(1) of the Service Contract Act of 1965 (41 U.S.C. 351(b)(1)) applies, and any subcontractor under such contract.
(ii)A contractor who has entered into a contract exempted from the application of such Act by section 6 of such Act (41 U.S.C. 356), and any subcontractor under such contract.. 
 
